883 F.2d 74
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Franklin FREEMAN, Plaintiff-Appellant,v.Charley BROWN;  Louisville Police Department, Defendants-Appellees.
No. 88-6362.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1989.

Before ENGEL, Chief Judge, and KEITH and BOYCE F. MARTIN, Jr., Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff brought a civil rights action under 42 U.S.C. Sec. 1983 against the named defendants alleging that they used unnecessary force in the course of arresting plaintiff on December 12, 1985.  The case was tried to a jury and resulted in a verdict for defendants.  The instant appeal followed.  Plaintiff has briefed the issues proceeding pro se.


3
Upon consideration, we do not find reversible error in the district court proceedings.  Plaintiff's assignments of error focus mainly on trial error.  We have reviewed the pleadings and transcript and find that the assignments of error are without merit.  The evidentiary rulings concerning the admission of photographs and competent testimony were correct.  The fact that defense witnesses contradicted plaintiff's testimony is hardly surprising and certainly not, contrary to plaintiff's assertion, per se perjurious.  Plaintiff's assignments of error concerning a search of his home and the timing of Miranda warnings are not germane to the issues presented by this appeal.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.